Citation Nr: 0807571	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1978 to May 1986, 
and from February to May 1989.  He was born in December 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2004 which granted service 
connection for bilateral defective hearing and assigned a 
noncompensable evaluation therefor.

Service connection is also now in effect for back pain 
syndrome, evaluated as 40 percent disabling; residuals of 
fractures, 2nd, 3rd, 4th and 5th fingers of the right hand, 
evaluated as 30 percent disabling; residuals of head injury 
with headaches, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and residuals of scar, head 
injury, rated as noncompensably disabling.



FINDING OF FACT

The competent audiological evidence all sustains that the 
veteran has had audiometric findings reflecting pure tone 
responses of no more than level I-II in right ear and no 
greater than level IV in the left ear since service.



CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.85-4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran filed his initial claim for service connection in 
March 2003.  In July 2004, he expressed disagreement with the 
initial decision in June 2004 which granted service 
connection and assigned a noncompensable rating for his 
hearing loss.  The VARO sent him an explanatory letter in 
June 2004, and a de novo review was undertaken in July 2005.  
An SOC was issued and additional correspondence was sent to 
the veteran in July 2005.  Additional evidence was added to 
the file, and an SSOC was issued in February 2006.  He timely 
filed a Substantive Appeal on a VA Form 9 in March 2006, and 
another SSOC and a Dingess letter were issued.  Special 
correspondence with regard to VCAA was sent in September 2006 
which also set about clarifying the difference between 
development and evidence required for service connection 
claims versus claims for increased ratings.  Additional 
SSOC's were issued in January and July 2007.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  As noted above, the veteran is 
challenging the evaluation assigned following the grant of 
service connection by the RO.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

We would further note that, in an extra effort to assure that 
all evidence was on record, the veteran was re-examined by VA 
in 2007 prior to the case being forwarded to the Board, and 
another SSOC was issued. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Legal Criteria, Factual Background, and Analysis

When, as in this case, the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board does not find that staging is permitted and/or 
required based on the evidence of record.

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Although further notice is 
not required in this case under Dingess, supra, on review of 
the file the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disability; and he has 
affirmatively indicated by his actions and words that he 
fully comprehends what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(b) (2007).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Service evaluations including audiometric test results are in 
the file for comparative purposes.

A report of an audiologist evaluation in February 2000 is of 
record,.  At that time, speech audiometry revealed speech 
recognition ability of 88% in the right ear and of 68% in the 
left ear.

The veteran did not report for a scheduled VA examination in 
2004.

On VA examination in April 2005, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
30
30
25
40
LEFT
--
40
50
85
95

This translates to an average of 68 decibels in the left ear 
and 31 decibels in the right ear.  The audiologist certified 
that the testing at the four pertinent levels showed an 
average of 32 decibels in the right ear, and an average of 67 
decibels in the left ear.  The pure tone average was 26 
decibels in the right ear, and 40 decibels in the left ear.  
Speech reception thresholds were felt to be in line with the 
pure tone findings.  Speech discrimination scores were 92% in 
the right ear, and 80% in the left ear.  Amplification was 
recommended.

On VA special ear examination in May 2007, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
45
LEFT
30
40
45
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

In assessing the veteran's bilateral hearing loss, the Board 
must acknowledge that, as he himself has observed, his 
hearing loss has been somewhat progressive since service.  
His left ear is worse than his right, but even his right ear 
has deteriorated from level I to level II in the past several 
years.  

Nonetheless, when comparing all of the findings in and since 
service, his hearing loss levels have never been at such a 
elevation that a compensable rating would be warranted, or 
even nearly approximated.  

Hearing loss, unlike other disabilities, is measured by 
rather finite scales, which are then entered into given 
spaces on a chart.  The veteran has been provided with 
numerous copies of the charts on which all hearing loss is 
measured.  Reference to those charts will indicate that at no 
time has his aggregate hearing deficit been at a level as to 
warrant compensation. 

The evidence is not equivocal in that regard, and a 
reasonable doubt is not raised.  "Staging" is not required 
in this because at no time has the level of hearing loss been 
above a noncompensable rate, and considerably higher decibel 
losses in one or both ears would be required for a 
compensable rating in any event.


ORDER

An initial increased (compensable) evaluation for bilateral 
defective hearing is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


